EXHIBIT 13.0 2012 Annual Report to Shareholders TABLE OF CONTENTS Page President's Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition andResults of Operations 3 Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets 16 Consolidated Statements of Income 17 Consolidated Statements of Comprehensive Income 18 Consolidated Statements of Stockholders' Equity 19 Consolidated Statements of Cash Flows 20 Notes to Consolidated Financial Statements 21 Directors and Executive Officers 53 Banking Locations 53 Transfer Agent/Registrar 53 Quaint Oak Bancorp, Inc. PRESIDENT’S LETTER TO SHAREHOLDERS To our Valued Shareholders: On behalf of our Board of Directors, senior management and employees of Quaint Oak, I am pleased to present our 2012 Annual Report to Shareholders.The year ended December 31, 2012 was marked with many opportunities for Quaint Oak.In March we moved our main office to another location in the Delaware Valley to provide much needed space but equally as important, to provide exposure to the community that we serve.This relocation along with an improving market has significantly benefited our performance. · Lending gained traction with an increase in our net loans receivable of $9.0 million.This activity promoted a higher return than the stagnant yields in the securities market. · Deposit rates continued to decline, contributing to a lower cost of funds. · In combination, the rates on loans and deposits improved our net interest margin to 3.94% at year end. · We saw increased activity at our subsidiary mortgage and title abstract companies also benefiting from the improved market conditions that contributed to increased fee income. · We found opportunity in selling higher yielding securities at a premium with the ability to reinvest the funds in higher yielding loans.A win, win in both cases. · Our focus on the resolution of non-performing loans has resulted in a reduction from 4.42% to 2.54% as a percentage of net loans year over year.This was coupled with a decline in non-performing assets as a percentage of total assets from 3.22% to 2.04% again from a year over year perspective. These gains in performance have provided us with the opportunity to add to our production personnel in both Quaint Oak Bank and our subsidiary mortgage company.With continuing cooperation from a recovering market we will be in an excellent position to capitalize on 2013 opportunities. In conjunction with this forward momentum, we ing Officer BANKING LOCATIONS Main Office Lehigh Valley Office 501 Knowles Avenue 1710 Union Boulevard Southampton, Pennsylvania Allentown, PA 18109 (215) 364-4059 (610) 351-9960 www.quaintoak.com TRANSFER AGENT / REGISTRAR Shareholders needing assistance with stock records, transfers or lost certificates, please contact Quaint Oak Bancorp, Inc.'s transfer agent, Registrar and Transfer Company. Registrar and Transfer Company 10 Commerce Drive Cranford, New Jersey 07016 (800) 368-5948 www.rtco.com 53
